PER CURIAM.
This is a proceeding brought by petitioner, Alsey Bradford Lipscomb, to review an order denying an award made by the State Industrial Commission in a proceeding in which Goodyear Service Store, the employer, and Hartford Accident & Indemnity Company its insurer, were respondents. The order from which the proceeding was prosecuted was entered on the 10th day of November, 1947. The Secretary of the State Industrial Commission certified that a copy of said order was sent to the parties affected on the 12th day of November, 1947.
A motion to dismiss has been filed for the reason that the proceeding was not filed in this court until December 5, 1947. The motion to dismiss must be sustained. In Hurley v. State Highway Commission, 186 Okla. 79, 96 P. 2d 301, we held that under the provisions of 85 O.S. 1941 §29, a proceeding to vacate an order or award of the State Industrial Commission must be commenced within 20 days after a copy of such award or decision has been sent by the commission to the parties affected.
Since the proceeding was not commenced in time, it must be and is hereby dismissed.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, CORN, GIBSON, and LUTTRELL, JJ., concur.